Case 2:20-cv-06587-JVS-ADS Document 38-8 Filed 10/05/20 Page 1 of 2 Page ID #:256




                            SERVING SAN DIEGO & ORANGE COUNTIES

                           http://www.linkedin.com/in/petelepiscopo/
                               www.LepiscopoLawFirm.com
  _____________________________________________________________________________________________
                                        SAN DIEGO OFFICE




                 EXHIBIT 5
Case
 Case2:20-cv-06587-JVS-ADS
      8:20-cv-00043-JVS-ADS Document
                             Document38-8 Filed05/06/20
                                      83 Filed  10/05/20 Page
                                                          Page12ofof12 Page
                                                                        PageID
                                                                             ID#:629
                                                                                #:257

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 20-00043JVS(ADSx)                                                Date     May 6, 2020
 Title             Bureau of Consumer Financial Protection v Chou Team Realty LLC, et al



 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                                  Not Present
                         Deputy Clerk                                                 Court Reporter
                Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                          Not Present                                                  Not Present

 Proceedings:           [IN CHAMBERS] ORDER RE SCHEDULING DATES

         The Court has read and considered the parties Rule 26(f) Report and sets the following dates:

                            Jury Trial                             July 13, 2021 at 8:30 a.m.
                            Final PreTrial Conference              June 28, 2021 at 11:00 a.m.
                             File PreTrial Documents not later than June 21, 2021
                             File motions in limine not later than May 31, 2021
                            Discovery Cut-off                      March 29, 2021
                            Expert Discovery Cut-off               February 15, 2021
                             Initial disclosure of Experts not later than December 14, 2020
                             Rebuttal disclosure of Experts not later than January 18, 2021
                            Law and Motion Cut-off                  May 24, 2021 at 1:30 p.m.
                              Motions to be filed and served not later than April 26, 2021
                            Last Day to Amend Pleadings or Add Parties July 31, 2020

        Counsel inform the Court that their selection for a settlement procedure pursuant to Local Rule
16-15 is ADR #2 before the Court’s Attorney Settlement Panel. The Court orders that any settlement
discussions shall be completed not later than November 30, 2020. Counsel shall file a Joint Report of
the parties regarding outcome of settlement discussions, the likelihood of possible further discussions
and any help the Court may provide with regard to settlement negotiations not later than seven (7) days
after the settlement conference.
        The Scheduling Conference set for May 11, 2020 at 10:30 a.m. is VACATED.
        A Status Conference is set for October 19, 2020 at 10:30 a.m. Counsel shall file a joint report by
October 12, 2020.

                                                                                                          :       0

                                                               Initials of Preparer         lmb




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                          Page 1 of 1
